Citation Nr: 0925410	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hepatitis C.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which granted the Veteran's claim for 
entitlement to service connection for hearing loss, and 
assigned a noncompensable rating, and granted the Veteran's 
claim for entitlement to service connection for hepatitis C, 
and assigned a disability rating of 10 percent.  In November 
2008, the Veteran's claims folder was transferred to the RO 
in St. Petersburg, Florida.

In his substantive appeal received in April 2006, and again 
in a letter dated January 2009, the Veteran requested a 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing).  A VA letter sent to the address of 
record, informing the Veteran that such hearing had been 
scheduled at the St. Petersburg, Florida, RO for April 14, 
2009, was not returned.  However, the Veteran failed to 
appear for the scheduled hearing.  The appellant has neither 
given good cause for his failure to appear, nor asked that 
the hearing be rescheduled; therefore, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  For the appellate period prior to March 26, 2007, the 
Veteran had Level V hearing loss in his left ear, and Level I 
hearing loss in his right ear.

2.  As of March 26, 2007, the Veteran has Level XI 
hearing loss in his left ear, and Level I hearing loss in his 
right ear.

3.   The Veteran's hepatitis C has been shown to be 
characterized by daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring continuous 
medication.

4.  The Veteran's hepatitis C has not been shown to be 
characterized by daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  For the appellate period prior to March 26, 2007, the 
criteria for a compensable rating for hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2008).

2.  As of March 26, 2007, the criteria for an initial 10 
percent rating, but no more, for hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

3.  The criteria for an initial 20 percent rating, but no 
more, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.114; Diagnostic Code 
7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated July 2003, August 
2003, and August 2008, before the September 2004 rating 
decision and the December 2008 supplemental statement of the 
case, respectively.  Those letters only partially satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, because they informed the Veteran of what evidence 
was needed to establish his claim; what VA would do and had 
done; and what evidence he should provide with respect to his 
claims for service connection, but not for higher initial 
disability ratings.  Nevertheless, the Veteran was not 
prejudiced by the absence of notice regarding his higher 
initial disability rating claims, because he had constructive 
knowledge with respect to those claims, based upon the 
inclusion of the pertinent laws, regulations, and rating 
schedules in the March 2006 statement of the case.  The 
Veteran had an opportunity to provide further information 
during the two-years-and-nine-months prior to the December 
2008 readjudication in a supplemental statement of the case 
covering both claims.

The July 2003, August 2003, and August 2008 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's hearing loss and 
hepatitis C in its September 2004 rating decision.  Moreover, 
the RO provided notice with respect to the degree of 
disability and the effective date of an award in its August 
2008 and January 2009 letters.  Consequently, no further 
notice pursuant to 38 U.S.C. § 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records and VA treatment records 
have been obtained.

Moreover, the Veteran was provided with VA examinations 
regarding his hearing loss in August 2004 and March 2007, and 
regarding his hepatitis C in August 2004.  Thus, the Board 
considers VA's duty to assist satisfied.  Accordingly, the 
Board finds that no further assistance to the Veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.



Analysis: Hearing Loss

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness. 
 
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d). 
 
Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e). 
 
38 C.F.R. § 4.86(a) specifies that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a). 
 
In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 
 
The Veteran contends that he is entitled to a compensable 
initial disability rating for his hearing loss.  In July 
2003, the Veteran asserted that he had nerve damage between 
his ear and his brain, as well as major hearing loss in his 
left ear, and slowly failing hearing in his right ear.  In an 
April 2005 letter, the Veteran asserted that his hearing loss 
in his left ear had gotten worse.  In letters dated May 2005 
and March 2007, the Veteran again stated that he was having 
hearing problems.

In August 2004, the Veteran was provided with a QTC 
examination; puretone thresholds, in decibels, were as 
follows: 
 
HERTZ 500 1000 2000 3000 4000
RIGHT 20 20 20 55 65
LEFT 50 65 55 65 60 
 
The average pure tone threshold was 40 in the right ear and 
61 in the left ear. Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 72 
percent in the left ear.  The clinician interpreted the 
audiogram as showing the following functional effects: 
moderate to severe high frequency hearing loss in the right 
ear, and moderate to severe hearing loss in the left ear.  
The Veteran was found to have a sensorineural hearing 
problem. 
 
In this case, applying the results for the right ear from the 
August 2004 QTC audiology consult to Table VI yields a Roman 
numeral value of I for the right ear and V for the left ear. 
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 
noncompensable (0 percent disabling). 
 
However, because the August 2004 QTC audiology consult 
results for Veteran's left ear show that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, 38 C.F.R. 
§ 4.86(a) and Table VIA are applicable to the Veteran's left 
ear.  In that regard, applying the results for the left ear 
from the August 2004 QTC audiology consult to Table VIA 
yields a Roman numeral value of IV for the left ear.  Because 
Table VIA results in a lower numeral, it will not be applied.  
38 C.F.R. § 4.86(a). 

In November 2005, the Veteran underwent a VA audiological 
assessment.  The puretone thresholds were not recorded, but 
the clinician characterized the Veteran's hearing loss in the 
right ear as being normal at 250 through 1000 Hz, sloping to 
moderately severe at 3000 to 4000 Hz, and rising to a mild 
sensorineural hearing loss.  The clinician characterized the 
Veteran's hearing loss in the left ear as being flat, 
moderately severe to severe sensorineural hearing loss.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 80 percent in the left ear.  
These characterizations are generally consistent with the 
results of the Veteran's August 2004 QTC audiology consult.  
Therefore, the Veteran's hearing loss remains noncompensable.
 
In March 2007, the Veteran was provided with another QTC 
examination; puretone thresholds, in decibels, were as 
follows: 
 
HERTZ 500 1000 2000 3000 4000
RIGHT 25 30 35 60 65
LEFT 55 65 60 60 60 
 
The average pure tone threshold was 48 in the right ear and 
61 in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 0 
percent in the left ear.  The clinician interpreted the 
audiogram as showing the following functional effects: a 
mixed low-frequency loss, left ear worse than right, with a 
sensorineural high-frequency loss.  An otologic consult was 
recommended to rule out retrocochlear etiology, but the 
Veteran failed to appear at subsequent examinations. 
 
Applying the results for the right ear from the March 2007 
QTC audiology consult to Table VI yields a Roman numeral 
value of I for the right ear and XI for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 10 
percent disabling. 
 
However, because the March 2007 QTC audiology consult results 
for Veteran's left ear show that the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, 38 C.F.R. § 4.86(a) and 
Table VIA are applicable to the Veteran's left ear.  In that 
regard, applying the results for the left ear from the March 
2007 QTC audiology consult to Table VIA also yields a Roman 
numeral value of IV for the left ear.  Because Table VIA 
results in a lower numeral, it will not be applied.  
38 C.F.R. § 4.86(a). 

Because the Veteran's audiological examinations were 
conducted by competent clinicians who fully described the 
functional effects caused by a hearing disability in their 
final reports, as recounted above, the Board finds that the 
Veteran's hearing examinations were adequate.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).
 
The Board acknowledges that there is no current VA audiology 
examination of the Veteran's hearing loss to indicate whether 
the Veteran's bilateral hearing loss has worsened since the 
March 2007 QTC audiology consult.  However, it should be 
noted that the Veteran was scheduled for VA audiology 
examinations in November 2007, May 2008, and December 2008, 
but he failed to report for the examinations.  38 C.F.R. § 
3.655 (2008). 
 
Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's bilateral 
hearing loss for the appellate period through March 25, 2007.  
The results do not provide a basis to grant a compensable 
initial rating when considering the Veteran's hearing loss 
for that period.  

As of March 26, 2007, the evidence of record is consistent 
with a rating of 10 percent disabling for the Veteran's 
bilateral hearing loss. 
 
Since there have been no occasions within the effective dates 
mentioned when the Veteran's disability has been more severe 
than 0 and 10 percent, there is no basis to provide a higher 
rating for any other period of his disability on appeal.  
Fenderson, 12 Vet. App. at 125-26. 
 
Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  
In addition, the Board finds no evidence that the Veteran's 
disability markedly interferes with his ability to `work 
above and beyond that contemplated by his separate schedular 
ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).

Analysis: Hepatitis C

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7354, which provides that a rating of 10 percent disabling is 
applied where the Veteran has serologic evidence of hepatitis 
C infection and the following signs and symptoms due to 
hepatitis C infection: intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.

A rating of 20 percent disabling is applied where the Veteran 
has serologic evidence of hepatitis C infection and the 
following signs and symptoms due to hepatitis C infection: 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A rating of 40 percent disabling is applied where the Veteran 
has serologic evidence of hepatitis C infection and the 
following signs and symptoms due to hepatitis C infection: 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.

A rating of 60 percent disabling is applied where the Veteran 
has serologic evidence of hepatitis C infection and the 
following signs and symptoms due to hepatitis C infection: 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A rating of 100 percent disabling is applied where the 
Veteran has serologic evidence of hepatitis C infection and 
the following signs and symptoms due to hepatitis C 
infection: near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain.)

Note (2) states that, for purposes of evaluating conditions 
under Diagnostic Code 7354, an "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.

The Veteran contends that he is entitled to a higher initial 
disability rating for his hepatitis C.  In July 2003, the 
Veteran asserted that he had blood tests indicating that he 
had hepatitis C.  In October 2003 and July 2004, the Veteran 
again stated that he had hepatitis C.  In his April 2006 
substantive appeal, the Veteran informed VA that he had 
chronic fatigue and weakness, and no stamina.  Additionally, 
in April 2006, the Veteran's father wrote that the Veteran 
has been having difficulty with his kidneys, and is unable to 
work.



In August 2004, the Veteran was provided with a QTC 
examination for his hepatitis C.  The clinician noted that 
the Veteran reported experiencing loss of stamina, weakness, 
and strange and recurring body pains, including abdominal 
pain (but not abdominal distension.)  The condition does not 
affect the Veteran's body weight.  The Veteran stated that 
his liver condition causes easy fatigability, arthralgia, 
gastrointestinal disturbances, nausea, vomiting, and 
anorexia, and that those symptoms occur daily, and come in 
unpredictable cycles.  The Veteran stated that he is able to 
function, but unable to work.  The Veteran stated that his 
hepatitis C does not cause incapacitation.  The Veteran 
denied having ever vomited blood or passed any black, tarry 
stools.  The examiner found that the Veteran did not require 
any abdominal tapping for his liver condition.  The Veteran's 
functional impairment was characterized as weakness and 
fatigue, resulting in "5 times lost from work per year."  
The examiner found serologic evidence of a hepatitis C 
infection.  The examiner found that the Veteran's hepatitis C 
was stable, based on chemistry results.  He further found 
that the Veteran "must...be offered the benefits of 
medications."

The Veteran is entitled to a disability rating of 20 percent 
because he has serologic evidence of a hepatitis C infection, 
and the following signs and symptoms due to hepatitis C 
infection: daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring continuous 
medication.

The evidence of record does not warrant an even higher 40 
percent rating, because the evidence does not show that the 
Veteran has minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period, and being severe enough to require bed rest and 
treatment by a physician.

The Board acknowledges that there is no current VA 
examination of the Veteran's hepatitis C to indicate whether 
it has worsened since the August 2004 QTC examination.  
However, it should be noted that the Veteran was scheduled 
for VA examinations of his hepatitis C in May 2008 and 
December 2008, but he failed to report for the examinations.  
38 C.F.R. § 3.655 (2008).

The Board notes that the 20 percent rating it has assigned 
for the Veteran's hepatitis C is effective for the entire 
period for which the Veteran has been issued a grant of 
service connection-since July 14, 2003.  Because there has 
been no occasion since the effective date when the Veteran's 
disability has been more severe than 20 percent, there is no 
basis on which to stage his rating for his disability on 
appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  In this case, there is no evidence of any 
hospitalization primarily associated with the disability in 
question.  In addition, the Board finds no evidence that the 
Veteran's disability markedly interferes with his ability to 
work above and beyond that contemplated by his separate 
schedular ratings.  See 38 C.F.R. § 4.1 (indicating that 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  

In summary, the Board finds that the evidence supports a 20 
percent disability rating, but no greater, for the Veteran's 
hepatitis C, under Diagnostic Code 7354.  38 C.F.R. § 4.114.




ORDER

For the appellate period prior to March 26, 2007, a 
compensable disability rating for hearing loss is denied.

As of March 26, 2007, a disability rating of 10 percent, but 
no more, for hearing loss is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A disability rating of 20 percent, but no more, for hepatitis 
C is granted, for the entire appeal period, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


